     Case 1:21-cv-00472-SHR-EB Document 7 Filed 04/01/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID F. KELLY BEY,                    :
    Petitioner                         :
                                       :             No. 1:21-cv-472
     v.                                :
                                       :             (Judge Rambo)
WILLIAM BECHTOLD,                      :
    Respondent                         :

                                  ORDER

     AND NOW, on this 1st day of April 2021, in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. Petitioner’s motion for leave to proceed in forma pauperis (Doc. No. 4) is
        GRANTED;

     2. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
        § 2241 (Doc. No. 1) is DISMISSED WITHOUT PREJUDICE to
        Petitioner’s right to assert his constitutional claims in a properly filed civil
        rights action;

     3. A certificate of appealability SHALL NOT ISSUE; and

     4. The Clerk of Court is directed to CLOSE the above-captioned action.



                                       s/ Sylvia H. Rambo
                                       United States District Judge
